DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s responses filed 13 April 2021 and 15 April 2021, the Request for Continued Examination (RCE) has been accepted and entered.  By this amendment, no claims have been added or cancelled, and claims 1-19 are currently pending in the application.  The effective filing date of the claimed invention remains 01 July 2014 as previously indicated because the priority requirements have not been met in the current application.  The Petition to Accept an Unintentionally Delayed Claim for Priority has been dismissed.  Based on the effective filing date being 01 July 2014, the prior art references are properly available as 102(a)(1) references with a published date more than a year prior to the effective filing date of the claims in the current application, therefore, prior art exception does not apply to remove the Burrow reference.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 61/456,664; 13/292,843; and/or 14/011,202, filed prior to the current application. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2012/0111219 by Burrow (Burrow) in view of U.S. Patent 9,032,855 issued to Foren et al (Foren) and further in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett).
Regarding claim 1, Burrow discloses a method of making polymeric ammunition having wicking texturing comprising the steps of: making a primer insert, wherein the primer insert comprising a top surface opposite a bottom surface and a coupling element that extends from the bottom surface, wherein the coupling element forms an outer surface opposite an inner circumferential surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, a primer flash aperture groove positioned in the primer recess around the primer flash aperture, and a locking groove that extends circumferentially about the top surface; molding from a first polymer composition a polymer ammunition cartridge by overmolding a polymeric middle body over the primer insert at a first end and a polymeric coupling region at a second end, wherein the first polymer composition is overmolded and extends over an outer surface of the primer insert to the flange and extends over an interior surface of the coupling region to the primer flash hole aperture, wherein the first polymer composition extends from the polymeric coupling region to the primer flash hole aperture and to the primer flash aperture groove to form a flash hole; inserting a primer into the primer recess; forming a polymeric projectile end component from a second polymer composition, wherein the polymeric projectile end comprises a projectile end coupling region that extends to a shoulder region that reduces to a neck region having a projectile aperture, 
Burrow does not disclose that the insert is made by injection molding or a textured projectile aperture surface.
Foren, a related prior art reference, discloses that the insert is made by injection molding (See element 710 and at least Col. 3 Lines 8-12 and Col. 9 Lines 40-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Burrow with the noted teachings of Foren.  The suggestion/ motivation for doing so would have been to utilize a known process to make a component with a reasonable expectation of success.
Burrow as modified by Foren does not disclose a textured projectile aperture surface or its specific details.
Padgett, a related prior art reference, discloses wherein the projectile aperture is textured about an inner surface of the neck to form a textured projectile aperture surface (See Figures 20-21); coupling the projectile end coupling region to the textured surface to form a propellant chamber that extends from the primer flash hole aperture to the projectile aperture (See Figures 20-21); and wherein the textured projectile aperture surface provides wicking of the adhesive down the textured projectile aperture surface (See at least Paragraph 0148).

Regarding claim 2, Burrow further discloses wherein the first polymer composition is the same as the second polymer composition (See at least Paragraph 0010).
Regarding claim 3, Burrow further discloses wherein the first polymer composition is a ductile polymer (See at least Paragraph 0010).
Regarding claim 4, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise a nylon polymer (See at least Paragraph 0010).
Regarding claim 5, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise a fiber-reinforced polymeric composite (See at least Paragraph 0010).
Regarding claim 6, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise between about 10 and about 70 wt% glass fiber fillers, mineral fillers, or mixtures thereof (See at least Paragraph 0010).
Regarding claim 7, Padgett further discloses wherein the projectile end coupling region, the polymeric coupling region, or both are textured (See Figures 20-21).
Regarding claim 8, Burrow further discloses wherein the substantially cylindrical coupling region and the polymeric bullet-end coupling are welded or bonded together (See at least Paragraph 0043).
Regarding claim 9, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise polyurethane prepolymer, cellulose, fluoro-polymer, ethylene inter-polymer alloy elastomer, ethylene vinyl acetate, nylon, polyether imide, polyester elastomer, polyester sulfone, polyphenyl amide, polypropylene, polyvinylidene fluoride or thermoset polyurea elastomer, acrylics, homopolymers, acetates, copolymers, acrylonitrile- butadiene-styrene, thermoplastic fluoro polymers, inomers, polyamides, polyamide-imides, polyacrylates, polyatherketones, polyaryl-sulfones, polybenzimidazoles, polycarbonates, polybutylene, terephthalates, polyether imides, polyether sulfones, thermoplastic polyimides, thermoplastic polyurethanes, polyphenylene sulfides, polyethylene, polypropylene, polysulfones, polyvinylchlorides, styrene acrylonitriles, polystyrenes, polyphenylene, ether blends, styrene maleic anhydrides, polycarbonates, allyls, aminos, cyanates, epoxies, phenolics, unsaturated polyesters, bismaleimides, polyurethanes, silicones, vinylesters, urethane hybrids, polyphenylsulfones, copolymers of polyphenylsulfones with polyethersulfones or polysulfones, copolymers of poly-phenylsulfones with siloxanes, blends of polyphenylsulfones with polysiloxanes, poly(etherimide-siloxane) copolymers, blends of polyetherimides and polysiloxanes, and blends of polyetherimides and poly(etherimide- siloxane) copolymers (See at least Paragraphs 0014 and 0058).
Regarding claim 10, Burrow further discloses one or more internal structures in the neck to support the projectile (See at least Paragraph 0015).
Regarding claim 11, Burrow further discloses wherein the bullet aperture comprises one, two, three, or more annular rings that mates with one, two, three, or more corresponding annular grooves positioned on a bullet (See at least Paragraph 0011).
Regarding claim 12, Burrow further discloses the step of positioning a diffuser in the primer cavity before inserting the primer (See at least Paragraphs 0015-0020).
Regarding claim 13, Padgett further discloses wherein the texture is a groove texture, a knurled texture, a random texture, a striped texture, a spiral texture, or other texture (See Figures 20-21).
Regarding claims 14-17, Burrow as modified by Foren and Padgett discloses the claimed invention including using an adhesive to fasten the specified components and does not disclose the specific methods for application of the adhesive.
It would have been an obvious matter of design choice to apply the adhesive to at least a portion of the projectile by dipping the projectile into the adhesive or spraying the adhesive onto the projectile, wherein the portion of the projectile is the portion that is inserted into the projectile aperture, or applying adhesive to the projectile aperture, since applicant has not disclosed that the methods of application solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well with the adhesive being applied by other known methods such as brushing.

Regarding claim 18, Foren further discloses wherein the injection molding includes polymer injection molding, metal injection molding or both (See element 710 and at least Col. 3 Lines 8-12 and Col. 9 Lines 40-49).
Regarding claim 19, Foren further discloses wherein the injection molding includes metal injection molding (See element 710 and at least Col. 3 Lines 8-12 and Col. 9 Lines 40-49).
Double Patenting
Per the request of the applicant, due to the large number of copending applications and related issued patents, the double patenting rejections will be held in abeyance until all other matters and rejections have been completely addressed.
Response to Arguments
In response to the applicant’s arguments regarding priority, the examiner offers the following:  The application does not have proper priority to the previous applications as indicated by the applicant, since the Application Data Sheet (ADS) does not contain the proper references to the prior applications.  Therefore, priority has not been properly established and the references are still available as prior art, since the exception does not apply in this case.
All other arguments presented by the applicant have been previously addressed.  See the response to arguments section in the Final Rejection dated 01 August 2019.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641